Citation Nr: 0215272	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  02-00 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to July 
1946.  He died on January [redacted], 1980.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2000 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that  a rating decision in March 1980 denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  The appellant did not 
appeal that determination to the Board and, consequently, the 
denial of service connection for the cause of the veteran's 
death became final.  See 38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002).  Thereafter, the appellant submitted additional 
evidence in an attempt to reopen her claim.  The RO found 
that the additional evidence was not new and material, and 
the current appeal ensued.

The appellant requested a hearing before a Member of the 
Board, and such a hearing was scheduled for April 8, 2002.  
The appellant failed to appear for the hearing and did not 
request that the hearing be rescheduled.  Her request for a 
hearing is, therefore, considered to have been withdrawn.  
See 38 C.F.R. § 20.704(d) (2002).

The appellant has alleged that the rating decision of March 
1980, which denied her claim of entitlement to service 
connection for the cause of the veteran's death, involved 
clear and unmistakable error (CUE).  Her CUE claim, which has 
not been adjudicated, is referred to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  A rating decision in March 1980 denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

2.  Evidence added to the record since March 1980 is not new 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  An unappealed RO decision in March 1980, which denied 
entitlement to service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002).

2.  Additional evidence presented or secured since March 1980 
is not new and material, and the claim for service connection 
for the cause of the veteran's death is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The appellant has not identified any evidence which may be 
pertinent to her appeal which the RO has not obtained and 
considered.  The RO notified the appellant of the 
requirements in law to establish entitlement to the benefit 
which she is seeking.  Specifically, in a Statement of the 
Case of December 2001, the RO notified the appellant that her 
claim for service connection for the cause of the veteran's 
death could only be reopened upon her submission of evidence 
that a service connected condition caused or materially 
hastened the veteran's death.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the appellant 
if the Board decides her appeal at this time and the Board 
will, therefore, proceed to consider the appeal.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).  

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

The evidence which was of record at the time of the rating 
decision in March 1980, which denied entitlement to service 
connection for the cause of the veteran's death, included the 
veteran's service medical records, reports of VA 
examinations, postservice VA and private treatment records, 
and the veteran's death certificate.

The veteran's service medical records showed that, in March 
1945, in combat on Iwo Jima, he sustained a gunshot wound to 
the abdomen, muscle group XIX.  A rating decision in August 
1946 granted service connection for that disability.  A fee-
basis VA barium enema examination in January 1947 showed: 
multiple shell fragments in the right lower quadrant; a 
normal upper gastrointestinal tract; and a normal colon.  The 
diagnosis was gunshot wound penetrating lower abdomen with 
multiple shell fragments in right lower quadrant of abdomen.  
Records of a private physician in September 1958 showed that 
a colon X-ray had revealed early ulcerative colitis.  A VA 
barium enema in August 1977 was consistent with longstanding 
chronic ulcerative colitis.  VA treatment records showed 
that, in March 1979, after an exploratory laparotomy and 
pathological tissue examination, a diagnosis was rendered of 
metastatic mucinous adenocarcinoma of the colon.  A VA 
hospital record showed that the veteran died while a patient 
at a VA Medical Center in January 1980.  The veteran's death 
certificate showed that his immediate cause of death was 
overwhelming infection (sepsis) which had onset 3 days prior 
to death due to or as a consequence of carcinoma of the colon 
which had onset one year prior to death.

The record in March 1980 showed that, during the veteran's 
lifetime, a rating decision in October 1979 denied his claim 
for service connection for colon cancer on a direct basis and 
as secondary to his service connected gunshot wound to the 
abdomen.  

In February 1980, the appellant filed VA Form 21-534, 
Application for Dependency and Indemnity Compensation or 
Death Pension by Widow/er or Child and, on that form, she 
stated that she was claiming that the veteran's cause of 
death was due to service.

The additional evidence submitted by the appellant since 
March 1980 consists of copies of VA treatment records of the 
veteran dated in 1978-1980 and a statement by her to the 
effect that she believes that the veteran's death from 
sepsis/colon cancer was related to his service connected 
gunshot wound to the abdomen.  The VA treatment records which 
she has submitted were already of record in March 1980 or 
contain information which is cumulative and duplicative of 
the VA records in the claims file in March 1980.  The 
additional records show only that, prior to his death, the 
veteran was being treated for ulcerative colitis and colon 
cancer, a fact which was of record in March 1980.  The 
additional VA treatment records are thus not "new".  The 
appellant's contention that the veteran's death was related 
to his service connected disability was considered by the RO 
in March 1980 when service connection for the cause of the 
veteran's death was denied and is likewise not new.  In sum, 
the appellant has not submitted any new evidence and, 
therefore, the Board must conclude that she has not submitted 
new and material evidence sufficient to reopen her claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002).  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, the appeal is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

